Citation Nr: 1728773	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the right hand with limitation of right wrist motion, status-post fracture, right 5th metacarpal with deformity, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969, and from July 1970 to December 1972. The separation from the second period of service is of a nature to be a bar to VA benefits.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In November 2015, the Board remanded the Veteran's appeal for additional development. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 



FINDINGS OF FACT

1. Without good cause, the Veteran failed to report for a VA examination in August 2016 that was required to properly adjudicate the claim of entitlement to increased rating for PTSD. He has been notified and has not indicated a willingness to report for examination.

2. The Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity. 

3. As the Veteran is right-handed, his service-connected disability involves his major extremity for evaluation purposes.

4. The Veteran's right wrist disability is manifested by dorsiflexion of the wrist no less than 15 degrees and palmar flexion limited in line with the forearm, including as a result of pain or other functional impairment. There is no evidence showing the Veteran's right wrist or 5th metacarpal has been manifested by ankylosis in any position during the appeal period.

5. The preponderance of the evidence of record does not show that the Veteran was unemployable due to his service-connected disabilities prior to March 29, 2011. 

2. As of March 29, 2011, the Veteran's service-connected residuals of prostate cancer were assigned a 100 percent rating; the issue of entitlement to TDIU is rendered moot as individual unemployability is not demonstrated by the remaining service connected disorders. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.655(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected arthritis of the right hand with limitation of right wrist motion, status-post fracture, right 5th metacarpal with deformity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5230-5215 (2016).

3. The criteria for a TDIU prior to March 29, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2016).

4. As of March 29, 2011, the issue of entitlement to a TDIU is moot. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's November 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination for his right hand. The Veteran did not report for his scheduled VA psychiatric examination and the AOJ later issued a supplemental statement of the case in January 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

PTSD

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under Diagnostic Code 9411. 38 C.F.R. § 4.130. The Veteran seeks entitlement to a disability evaluation greater than 30 percent for his PTSD and has claimed that his symptoms have worsened.

Diagnostic Code 9411 is included in the General Rating Formula for Mental Disorders (General Rating Formula). Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As an initial matter, the Board recognizes that the Veteran has received little to no treatment, VA or otherwise, for his PTSD. While the Veteran did receive some VA outpatient treatment through 2011, he later stated that he voluntarily stopped and now only sporadically seeks treatment for his symptoms.

The Veteran was afforded a VA examination in November 2010. The Veteran denied any previous psychiatric treatment. It was noted that he has never been hospitalized for his symptoms and he denied psychotic symptoms or thoughts of harming himself or others. The examiner stated that the Veteran is oriented to time, place, person, and purpose, with judgment and insight intact. The Veteran was described as anxious and depressive. No panic attacks or auditory or visual hallucinations were reported. The Veteran stated that he felt life was not worth living but denied suicidal ideations. Memory and concentration were noted to be reduced with age. The Veteran had an increased appetite after he stopped using alcohol and drugs. Energy was within normal limits. The Veteran stated that he was fired from his last job as a janitor in 1985 because he had a bad attitude. He also stated that he occasionally attended church but did not go to social clubs. It was indicated that the Veteran gets along well with family and friends. Activities of daily living included staying at home and watching television, along with housekeeping, shopping, and yard work. The Veteran's GAF score was 55. The examiner found that the Veteran has moderately serious mental symptoms with some impairment in social and occupational functioning and that with appropriate mental health treatment, it is more likely than not that the Veteran's symptoms will improve moderately over the next 6-12 months. 

As a result of this examination, the Veteran's claim of entitlement to service connection for PTSD was granted and he was assigned a 30 percent rating, effective the date of his claim, September 15, 2010.

The Veteran attended another VA examination with the same examiner in May 2011. The Veteran stated that his anxiety, tension, irritability, and quick temper are worse than before. Many of his other symptoms were reported as unchanged. Activities of daily living were also reported as being the same. The examiner noted that the Veteran presented with a serious, somewhat tense and dysphoric mood. His focus was described as within normal limits. The examiner stated that the Veteran is correctly oriented to time, place, person and purpose, with judgment and insight intact. The Veteran's GAF score was 50. The examiner again found that the Veteran has serious mental symptoms with some impairment in social and occupational functioning, and that with appropriate mental health treatment, it is more likely than not that the Veteran's symptoms will show some improvement over the next 6-12 months. 
 
At the July 2015 hearing, the Veteran claimed that his PTSD had worsened since his May 2011 VA examination. The Veteran reported that he experienced severe, continual flashbacks, hallucinations, disorientation to time and place, difficulty with sleep, increased irritability, and episodes of talking to himself. This contrasted with his prior examination findings to include an absence of psychotic symptoms, no hallucinations, and orientation to time and place. The Veteran also indicated that he had outpatient psychiatric treatment approximately two months earlier but did not regularly receive VA treatment.

In November 2015, the Board remanded the Veteran's appeal for a new VA examination to address his current PTSD symptomatology. Unfortunately, the Veteran failed to report for the VA examination scheduled on August 30, 2016 and has not provided "good cause." When a claimant fails to report for a VA examination scheduled in conjunction with a claim for increase, such as this issue on appeal, the claim shall be denied. See 38 C.F.R. § 3.655(b). Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member. See 38 C.F.R. § 3.655(a).

The Veteran was notified of the importance of attending this examination via the November 2015 Board decision and subsequent VA letter, dated August 18, 2016. The record reflects that no correspondence has been received from him to date relating why he failed to appear for his appointment. There is no indication that he did not receive notification of the examination or other correspondence sent to him, including a January 2017 supplemental statement of the case, notifying him that he had failed to report for his VA examination. Further, and as discussed above, the Veteran stated that he does not receive regular VA treatment or therapy for his PTSD. The available treatment records associated with his claims file since the Board's July 2015 remand do not suggest an increase in PTSD symptoms. In fact, his scant treatment records show that he denied depression or anxiety as recently as June 2016. 

Based on the evidence of record, the Board finds that a disability evaluation in excess of 30 percent for PTSD is not warranted. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 30 percent rating rather than that contemplated by a 50 percent rating or higher under Diagnostic Code 9411. Few of the type of criteria contemplated for a 50 percent rating or higher have been demonstrated. 

In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate. Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460   (1991)). As a result, the Board finds that an increased rating for PTSD is not warranted.

Right Hand

The Veteran seeks entitlement to a disability evaluation greater than 10 percent and has claimed that his symptoms have worsened. The Board observes that the VA has linked the limitation of motion of the Veteran's right wrist to his in service right 5th finger fracture and assigned a 10 percent evaluation based on tenderness and limitation of motion of the right wrist noted on VA examination. His disability is currently evaluated as 10 percent disabling under Diagnostic Codes 5230-5215. 38 C.F.R. § 4.71a. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). 

The Veteran is right-hand dominant; thus, his service-connected disability involves his major extremity.

Normal range of flexion and extension of the wrist is from 0 to 80 degrees of palmar flexion and 0 to 70 degrees of dorsiflexion (extension), with 0 degrees the point where the wrist is in line with the forearm. See 38 C.F.R. § 4.71a, Plate I (2016). Also of note, normal wrist ulnar and radial deviation is from 0 to 45 degrees and from 0 to 20 degrees, respectively. Id.  

For wrist dorsiflexion less than 15 degrees a 10 percent rating is warranted. 
38 C.F.R. § 4.71a, Diagnostic Code 5215. For wrist palmar flexion limited in line with the forearm (0 degrees) a 10 percent rating is warranted. 38 C.F.R. § 4.71a , Diagnostic Code 5215. The Veteran has never been found to have ankylosis of the right wrist so a rating under 38 C.F.R. § 4.71a , Diagnostic Code 5214 (2016) is not warranted. 

Per Diagnostic Code 5230, limitation of motion of the little finger is to be rated noncompensable. See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss. Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned. See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

As there is an indication of arthritis in this case, the Board has considered the criteria for rating arthritis. Both traumatic and degenerative arthritis are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint. If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion. Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes. Id. Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion. Id. As the Veteran's disability is based on limitation of motion, a separate rating for x-ray evidence of arthritis is not warranted.

The Veteran was afforded a VA examination in November 2010. The Veteran complained of constant pain in his right hand which travels up his elbows. It was described as sharp and reaching a level of 7 out of a 10 point pain scale, with 10 representing the most severe pain. The Veteran said that the pain is exacerbated by physical activity and stress and is relieved by rest. He stated that he did not receive treatment and has not had any hospitalization or surgery for his condition. The Veteran reported pain, weakness, and lack of endurance in his right hand. He also reported being forced to resign from his job as a custodian due to right hand pain. Physical examination revealed the Veteran to be right-hand dominant. The examiner indicated that examination of the Veteran's right wrist revealed tenderness on the dorsal surface of the wrist. There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation. Testing showed right wrist dorsiflexion from 0 to 40 degrees with pain at 40 degrees, palmar flexion from 0 to 80 degrees with pain at 80 degrees, radial deviation from 0 to 20 degrees with pain at 20 degrees, and ulnar deviation from 0 to 45 degrees with pain at 45 degrees. The examiner indicated that the Veteran's right wrist joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following
repetitive use. 

Further examination of the Veteran's right hand revealed him to be able to tie shoelaces, fasten buttons, and pick up and tear and piece of paper without difficulty. There was no ankylosis of the right thumb or any of the fingers of the right hand noted on VA examination. Pain was noted at the end point of the ranges for the right ring finger. However, there was no additional limitation due to pain, fatigue, weakness. The Veteran's right little finger (5th finger) had proximal interphalangeal joint flexion from 0 to 110 degrees with pain at 110 degrees, metacarpophalangeal joint flexion from 0 to 70 degrees with pain at 70 degrees, and distal interphalangeal joint flexion from 0 to 45 degrees with pain at 45 degrees. The examiner indicated that the Veteran's right little finger range of motion is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.

X-ray examination of the Veteran's right hand showed findings of an old healed fracture of the 5th metatarsal; osteoarthritis of the interphalangeal joint of the thumb and proximal interphalangeal joints of the 2nd and 3rd fingers, and of the distal interphalangeal joints from the 2nd to 5th fingers. A diagnosis of old healed fracture, right fifth metacarpal with osteoarthritis, right hand was given. The examiner indicated that this is a progression of the previous diagnosis. The examiner indicated that the tenderness and decreased range of motion of the Veteran's right wrist is at least as likely as not related to his right 5th finger fracture. 

The Board observes that the May 2010 examination formed the basis for his current 10 percent rating. According to the Veteran's December 2010 rating decision, the VA examiner linked the limitation of motion of the Veteran's right wrist to his in service right 5th finger fracture, and assigned 10 percent rating based on the tenderness and limitation of motion of the right wrist. The rating decision stated that: 

Although [the Veteran's] right wrist limitation of motion is not compensable, under regulation it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. A 10 percent evaluation is therefore assigned for this condition. Any limitation of motion of the ring or index finger is noncompensable in itself. An evaluation of 10 percent is granted for dorsiflexion of the wrist less than 15 degrees. An evaluation of 10 percent is also assigned for palmar flexion limited in line with the forearm. This is the highest evaluation that can be established in the absence of ankylosis of the wrist, of which there is no evidence in this case.

The Veteran was provided another VA examination in June 2011. The Veteran again complained of right hand pain around his thumb and 5th finger. He stated that he does not receive treatment for his condition. The right wrist was noted to be tender but showed  no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage. The examiner reported that there is no subluxation or ankylosis. Testing showed right wrist dorsiflexion from 0 to 45 degrees with pain at 45 degrees, palmar flexion from 0 to 45 degrees with pain at 45 degrees, radial deviation from 0 to 15 degrees with pain at 15 degrees, and ulnar deviation from 0 to 30 degrees with pain at 30 degrees. The examiner indicated that the Veteran's right wrist joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use. 

Further examination of the Veteran's right hand revealed him to have a decrease in strength in regards to pulling, pushing, twisting, probing, writing, touching and expression. Right little finger digit deformity was at the PIP joint with angulation at 15 degrees. Ankylosis of the right thumb was reported at the interphalangeal joint. Angle of ankylosis was indicated at 0 degrees, with minimal rotation/angulation of the bones and joint. The angulation did not interfere with other digit motion but interfered with hand function. The examiner noted that the ankylosed thumb is not abducted and rotated so that the thumb pad faces the finger pad. 

There was no ankylosis reported of the any other finger of the right hand. The Veteran's right little finger (5th finger) had proximal interphalangeal joint flexion from 0 to 60 degrees with pain at 60 degrees, metacarpophalangeal joint flexion from 0 to 15 degrees with pain at 60 degrees, and distal interphalangeal joint flexion from 0 to 40 degrees with pain at 40 degrees. The examiner indicated that the Veteran's right wrist joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use. 

X-ray examination of the Veteran's right wrist showed findings of degenerative arthritic changes, recorded as osteopenia, early osteoarthritis, 1st carpometacarpal joint. The examiner reported a changed diagnosis to osteoarthritis, 1st carpometacarpal joint, with ankylosis, right thumb with strain on 2nd-5th fingers, right hand with limitation of motion of the right wrist with strain, status-post fracture, right fifth metacarpal with deformity; osteopenia, right wrist. The diagnosis was a result of a progression of the previous diagnosis. Further comments were "positive x-ray of the right wrist. The subjective factors are: history of right hand injury. The objective factors are: positive x-ray of the right wrist."

During his July 2015 hearing, the Veteran relayed that his right hand disability had worsened since his most recent June 2011 VA examination. The Veteran reported that he struggled with decreased right hand grip and increased pain, that there was ankylosis, and that he wore a brace to protect himself from pain induced by bumping his hand accidentally.  

Pursuant to the Board' November 2015 remand, the Veteran was afforded another VA examination in August 2016. The examiner rendered a diagnosis of osteoarthritis, right hand with limitation of motion of the right wrist, status post fracture, right 5th metacarpal with deformity. The Veteran complained of right hand pain, with difficulty performing functions such as writing, gripping, lifting, and holding objects. He stated that he takes medicine for the pain, which is specifically over the right 5th metacarpal region. Range of movement testing results for the Veteran's right hand was abnormal or outside of the normal range, primarily due to pain and tenderness. Right hand grip strength testing was reported as 4/5, or active movement against some resistance. The examiner noted there was no evidence of ankylosis found involving the right hand or wrist, and functional impairment of the Veteran's right extremity would not be equally well served by amputation. X-ray impression was recorded as "mild degenerative changes at the distal and proximal interphalangeal joints characterized by joint space narrowing and subchondral sclerosis." 

The Board finds that a rating in excess of 10 percent is not warranted. A schedular rating in excess of 10 percent is not available pursuant to Diagnostic Code 5215. 38 C.F.R. § 4.71a. A higher 30 percent rating is available pursuant to Diagnostic Code 5214 for favorable ankylosis in 20 to 30 degrees of dorsiflexion. Id. However, as there is no evidence of ankylosis of the right wrist, the Board finds that such a rating is not warranted.

In addition, the medical evidence of record does not indicate, and the Veteran does not allege that he has loss of use of the right hand due to service-connected disability, which would warrant consideration of Diagnostic Code 5125. 

Moreover, an evaluation in excess of 10 percent is also not warranted under DeLuca. A 10 percent evaluation is the highest schedular evaluation for limitation of motion under Diagnostic Code 5215, in the absence of ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable). 

Finally, as noted above, the medical evidence does not report findings indicating the Veteran experienced the loss of use of or ankylosis of any individual or multiple digit of his right hand besides his right thumb. A rating for ankylosis of the right thumb would have resulted in potential pyramiding. As such, there can be no award of an increased rating under any other applicable Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Codes 5126-5156, 5216-5230. Thus, there are no higher or alternative ratings under different diagnostic codes which can be applied to the Veteran's claim. See Schafrath, 1 Vet. App. at 593. The preponderance of the evidence is against the Veteran's claim for an increased rating. As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim is denied. 38 C.F.R. § 4.3.

TDIU prior to March 29, 2011

The Veteran contends that his service-connected right hand disability and PTSD render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016).

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Again, the Board notes that the Veteran's residuals of prostate cancer were rated as 100 percent disabling, effective March 29, 2011. The Board will first address the issue of a TDIU prior to March 29, 2011.   

Prior to March 29, 2011, service connection was in effect for the following disabilities: PTSD (30 percent disabling from September 15, 2010); arthritis of the right hand with limitation of right wrist motion, status-post fracture, right 5th metacarpal with deformity (10 percent disabling from September 15, 2010), and erectile dysfunction associated with residuals of prostate cancer (noncompensable form March 29, 2011). The Veteran's combined disability rating prior to March 29, 2011 was 40 percent. He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent. 

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). For the following reasons, the Board finds that a remand to refer is not warranted.

To begin, the Board observes that the AOJ has requested that the Veteran file a VA 21-8940, Application for Increased Compensation Based on Unemployability to support his TDIU claim. His claim for TDIU was most recently remanded in July 2015 for evidentiary development. The AOJ took appropriate steps and sent the Veteran a notification letter in August 2016 that included instructions to submit a VA Form 21-8940. A January 2017 supplemental statement of the case informed the Veteran that his TDIU claim was denied, at least in part due to his failure to submit this form. No response to these requests has been received to date.

The Board is left to consider the available evidence of record for this time period. At the Veteran's November 2010 VA psychiatric examination, the Veteran reported that he was fired from his last job as a janitor in 1985 due to having a bad attitude. The Veteran also reported that he graduated high school and took some college courses. Notably, at his VA hand examination earlier that month, the Veteran stated that he had resigned from his job due to his right hand problems. The examiner commented that the effect of the condition on the Veteran's daily activities is that he is able to do simple household chores and can use his left hand for most things. Notably, additional VA treatment records show that he reported retiring from this job with pension after 34 years of work and that he had worked odd jobs since retirement.

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. Importantly, the Veteran has been inconsistent in reporting his work history, as indicated by his conflicting statements concerning the circumstances of his retirement in 1985. Moreover, the November 2010 psychiatric examiner indicated that while the Veteran's PTSD symptoms caused some occupational impairment, his symptoms would improvement with additional mental treatment. Likewise, the November 2010 hand examiner commented that the Veteran can perform most activities with his left hand. Finally, the Veteran has not complied with the repeated requests to submit a VA Form 21-9840 in support of his TDIU claim.

While the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinions of the VA examination opinions because they were conducted by medical professionals after an objective examination of the Veteran and review of his medical and employment history.

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment prior to March 29, 2011. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).


TDIU as of March 29, 2011

The Veteran's claim of entitlement to a total disability based on individual unemployability has been rendered moot by the award of a 100 percent schedular evaluation for residuals of prostate cancer, effective March 29, 2011. See Bradley v. Peake, 22 Vet. App. 280 (2008). Based on the Board's above discussion, the Veteran is not eligible for a schedular TDIU and referral to the Benefits or the Director of Compensation is not necessary. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

Here, it is not shown that the other service connected disabilities, to the exclusion of the Veteran's prostate cancer residuals, render the Veteran unemployable. Therefore, the matter is moot as of March 29, 2011.

As discussed above, the Veteran's service-connected disabilities, taken as a whole, have not prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016). Additionally, a review of the evidence after March 29, 2011 does not demonstrate a separate TDIU award is warranted for his other service-connected disabilities. Extraschedular review for the additional service-connected disabilities is not necessary. 

All Ratings Claims

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1). An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities. Furthermore, the rating criteria described above allow for additional signs and symptoms of disability, and greater degrees of disability. In other words, there is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards. The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321is required.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014). However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities. Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted. Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling is denied. 

Entitlement to an increased rating for arthritis of the right hand with limitation of right wrist motion, status-post fracture, right 5th metacarpal with deformity, currently evaluated as 10 percent disabling is denied.  

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


